EXHIBIT SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of January 26, 2010, by and among Novo Energies Corp., a Florida corporation, with headquarters located at Europa Place d’Armesa 750, Cote de Place d’Armes Suite 64, Montreal, QC H2Y 2X8, Canada (the “Company”) and Trafalgar Capital Specialized Investment Fund, FIS (the “Buyer”). RECITALS: WHEREAS, the Company and the Buyer are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
